    Case:20-00723-BKT13 Doc#:22 Filed:06/15/20 Entered:06/15/20 14:44:13                                                            Desc: Main
                        IN THE UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

JOSE MANUEL CASTRO GONZALEZ                                                                  CASE NO. 20-00723-BKT
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. The applicable commitment period (years) is: 3

2. The liquidation value of the estate is $: 0.00

3. The general unsecured pool is $: 0



               AMENDED PLAN DATE: June 01, 2020                                               PLAN BASE: $24,000.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 6/15/2020
                            FAVORABLE                                                             X UNFAVORABLE


  [X] OTHER:

  Pending adjudication of Trustee's objection to Empresas Berrios claim 10 -1 since it was filed after bar date
elapsed and without evidence of security. Trustee requests that claim be disallowed in its entirety.


NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - WG
